Citation Nr: 0516176	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-15 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for psychogenic, gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948 and from April 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In June 2005, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the 
record.

In a May 2005 statement, the veteran's representative 
maintains that the veteran is unable to sustain gainful 
employment as a result of his service-connected disability.  
The Board construes this statement as a claim for a total 
rating based on individual unemployability (TDIU) due to 
service connected disability(ies) and it is referred to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's psychogenic, gastrointestinal reaction is 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms of anxiety; it is not 
manifested by occupational and social impairment with 
occasional decreased work efficiency and intermittent periods 
of inability to perform occupational tasks due to symptoms 
such as depressed mood, suspiciousness, or panic attacks.


CONCLUSION OF LAW

The schedular criteria for rating in excess of 10 percent for 
psychogenic, gastrointestinal reaction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.951(b), 4.1-4.14, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).    

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A regarding the 
issue addressed in this decision.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  He and his spouse testified at a 
June 2005 Board hearing.  Collectively, in letters dated in 
August 2001 and October 2003, VA asked the veteran to 
identify health care providers and provide additional 
information in support of his claim and/or told him that he 
must give VA enough information about any records so that 
such records could be requested on his behalf.  In response, 
he submitted VA treatment records dated in January and 
February 1999.  Service medical, VA examination reports, a 
hearing transcript, and VA treatment records have been 
associated with the claims file.  In September 2001, the 
veteran was afforded a VA examination.  In variously dated 
letters, a rating action, a May 2003 statement of the case 
(SOC), and their cover letters, the RO informed the veteran 
of what was needed to establish a higher rating and he was 
given additional chances to supply any pertinent information.  
The veteran's representative contends that the case should be 
remanded for an examination to obtain an opinion with regard 
to the extent to which the veteran service-connected 
disabilities affect his employability.  But a complete 
examination was done in September 2001 and showed that the 
veteran is retired and had only mild anxiety.  Moreover, the 
veteran testified that he receives no treatment and takes no 
medicines for his psychiatric disability; therefore the Board 
finds that another examination is not needed for rating 
purposes, especially in light of the fact that his inferred 
TDIU claim has been referred to the RO.  Testimony and lay 
statements from the veteran and his representative also have 
been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claim discussed in this decision.  Under 
these circumstances, the Board finds that the service and 
post-service medical records, VA examination reports, a 
rating action, and lay testimony and statements are adequate 
for determining whether the criteria for a higher rating have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  In two 
separate letters issued in August 2001 and October 2003, VA 
provided notice of the provisions of the VCAA to the 
appellant and specifically informed the veteran that he 
needed to provide medical evidence showing that his 
psychiatric disability had worsen.  Although the VCAA notice 
letters provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  At a Board hearing and in two VCAA 
letters to the veteran, a rating action, an SOC, and their 
cover letters, VA provided additional notice to the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence might be, or had 
been, obtained by VA, and gave the veteran additional time to 
submit any comment concerning any additional evidence that 
pertained to his claim.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
----, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).

The Board finds that the RO has notified the appellant of the 
evidence needed to adjudicate his claim and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issue discussed in this decision.  This is 
particularly so here, where there is no evidence of treatment 
for his disorder.  See VAOPGCPREC 5-2004.  As such, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
his procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

Analysis

The veteran contends that the disability rating assigned for 
his service-connected psychiatric disability should be 
increased to reflect more accurately the severity of his 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records show that, during the veteran's 
second period of service, he developed burning in the 
epigastrium, which after considerable workup was attributed 
to psychogenic factors.  An October 1952 Medical Board report 
reveals that the veteran was referred to the naval hospital 
in Philadelphia, Pennsylvania because of burning sensation in 
his epigastrium off and on for 10 months.  On admission, the 
veteran did not appear acutely ill.  His abdomen was soft 
without tenderness or masses.  His liver, kidneys, and spleen 
were not palpable.  Chest x-rays were essentially negative.  
The esophagus was visualized by barium contain therein and 
appeared to be normal in size, shape, and position.  Although 
there was marked tenderness in the epigastrium, there was no 
evidence of an intrinsic defect.  The veteran complained of 
pain at night.  After an esophageal dilation, an 
esophagoscopy revealed no areas of esophagitis and the scope 
passed through the sphincter with ease.  There was some 
hypertropy of the mucus in the lower one third without 
demonstrable dilatation.  A neuropsychiatric consultation 
showed evidence of some emotional instability, mild passive 
aggressive tendencies but failed to clearly indicate a 
diagnosis of somatization reaction involving the 
gastrointestinal tract.  It was clear that the veteran was 
suffering from a somatization reaction in which the nature of 
the medical care had served to fixate the neurotic pattern of 
reaction in that he was told during various procedures that 
his insides were in "rotten shape", that he would require 
frequent hospitalizations the rest of his life for 
dilatations, and he continued to have marked anxiety on the 
basis of this.  Following transfer to the psychiatric 
service, the veteran was given a course of subcoma insulin, 
which relieved his symptoms considerably and enabled him to 
gain approximately 15 pounds in weight and to eat without 
difficulty or discomfort.  He, however, continued to be 
mildly anxious despite reassurance that his physical 
condition would improve.  The veteran had periodic episodes 
of exacerbation of symptoms primarily of the anxiety type in 
nature and of regurgitation and cardiospasm pain.  The 
diagnosis was changed to psychogenic, gastrointestinal 
disorder, manifest by cardiospasm.  It was felt that the 
nature and continuation of his difficulty was so severe as to 
preclude further effective military service and that further 
hospitalization would reinforce a psychoneurotic element in 
his illness, so it was recommended that he be discharged from 
the service.

At a June 1953 VA neuropsychiatric examination, the veteran 
complained of having heartburn almost constantly, 
regurgitation of his food, and cramps in his upper belly.  On 
examination, the veteran was quite tense.  He did not believe 
that his condition was due to nervousness in anyway and 
believed that he had a strictly somatic complaint.  The 
radiological studies done of the veteran's esophagus, 
stomach, duodenum, kidneys, and bladder were essentially 
normal.  The diagnosis was psychogenic, gastrointestinal 
reaction, moderate, manifested by pyrosis, regurgitation, and 
abdominal cramps.  His impairment was noted as mild.

In a July 1953 rating decision, VA granted service connection 
for psychogenic, gastrointestinal reaction (hypochrondrasis) 
and assigned an initial 10 percent rating, effective from 
November 20, 1952.  This evaluation has remained unchanged 
since then and because it has remained unchanged for more 
than 20 years, the 10 percent rating is now protected under 
38 C.F.R. § 3.951(b) (2004).  

In October 1953 VA neurological examination showed no organic 
evidence of neurological disorder, while a December 1954 VA 
neuropsychiatric examination reflected a diagnosis of 
moderate psychophysiological gastrointestinal reaction.  

At an August 1958 VA examination, the veteran exhibited no 
unusual behavior.  There was no evidence of any psychotic 
thinking or behavior.  The veteran's thought content was 
primarily preoccupied with his chronic gastrointestinal 
symptomatology and also headaches, which he discussed easily.  
He exhibited no overt anxiety, although he did express 
annoyance at his symptoms.  The veteran gave the impression 
of being sincere and at no time was it thought that he was 
trying to exaggerate his symptomatology.  The diagnosis was 
psychophysiologic gastrointestinal reaction.  

On examination in August 1960, the veteran was moderately 
tense and anxious.  He complained of fatigue-type headaches 
and feelings of being tense and under pressure.  The 
diagnosis was anxiety reaction, moderate.

VA treatment records from January 1999 to August 2002 show no 
treatment for a psychiatric or gastrointestinal disorder.  In 
fact, a January 1999 VA record reflects that the veteran 
denied having complaints of gastrointestinal pain, 
indigestion, heartburn, nausea, rectal bleeding, 
constipation, or diarrhea.  He indicated that he had had 
headaches for years but that they had stopped seven or eight 
years ago.  On examination, the veteran was well-developed 
and nourished and in no apparent distress.  His abdomen was 
soft and nontender with positive bowel sounds.  No palpable 
masses or organomegaly were noted.

At a September 2001 VA examination, the veteran complained of 
some feelings of anxiety.  He was unable to relax, adding 
that he always had to be doing something.  His sleep was not 
very good.  The veteran felt tensed up most of the time.  The 
veteran indicated that he was retired and use to be a freight 
conductor.  On examination, the veteran was cooperative and 
his mood was neutral.  There were no perceptual problems and 
his speech was normal.  No suicidal or homicidal ideation was 
noted.  He was oriented to person, place, and time.  The 
veteran denied recent stressful life events.  He spent most 
of his time at home, reading the newspaper and doing things.  
But he stated that he did not have the energy do some things 
anymore.  The examiner concluded that the veteran had some 
mild symptoms of anxiety but, by and large, he was leading a 
well-adjusted life, although he did not have a very wide 
social network.  The diagnosis was anxiety disorder, not 
otherwise specified (NOS).  A Global Assessment of 
Functioning (GAF) score of 70 was given as his symptoms of 
anxiety were mild.

At a June 2005 Board hearing, the veteran testified that he 
was constantly nervous, and would wake up with terrible pain 
in his body, and would go down to the dinette and sit there 
for about 40 to 45 minutes to relieve the pain.  The 
veteran's spouse indicated that when he was in pain, he 
became irritable and found fault with everything.  The 
veteran admitted that he had developed a perfectionist thing 
and that he was never happy with himself and that he would 
get angry for no reason.  The veteran denied having suicidal 
ideation or hallucinations.  He stated that he had no 
motivation and disliked crowds.  The veteran reiterated his 
history of heartburn and in-service hospitalization, where he 
was given insulin.  He admitted that he neither takes any 
medication nor receives treatment for his psychiatric 
disorder.

In 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (presently codified at 38 C.F.R. 
§§ 4.125-4.130 (2004)).  The veteran's original diagnostic 
code, Diagnostic Code 9502 under 38 C.F.R. § 4.132, for 
psychological factors affecting gastrointestinal condition, 
was eliminated and all codes were conformed to a single set 
of rating criteria, regardless of the diagnosis.  See 38 
C.F.R. § 4.130 (2004).  Further, 38 C.F.R. § 4.126 was 
substantially modified to provide that when a single 
disability was diagnosed both as a physical condition and as 
a mental disorder, it should be evaluated using a diagnostic 
code which represented the dominant (more disabling) aspect 
of the condition.  See 38 C.F.R. § 4.126(d) (2004).  

The RO rated the veteran's psychogenic, gastrointestinal 
reaction under Diagnostic Code 9205 for psychoneurotic 
disorders under the former version of the regulations and 
rated it under 38 C.F.R. § 4.130, Diagnostic Code 9400, for 
generalized anxiety disorders under the current version.  
Since the veteran did not file his claim until June 2001, his 
symptoms are rated only under Diagnostic Code 9400 of the 
current version of the regulations.

Under the current regulations, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication; a 30 percent evaluation is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2004).

The medical evidence demonstrates that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
sleep difficulties and anxiety and results in some impairment 
of social functioning.  In general, the veteran's psychiatric 
disability is productive of symptomatology that approximates 
no more than occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, warranting a 10 percent rating and no 
more, under the current schedular criteria.

In this regard, the Board observes that the VA examiner 
assigned a GAF score of 70.  The United States Court of 
Appeals for Veterans Claims (Court) has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score of 71 to 80 indicates, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  

The Board is cognizant that a GAF score is not determinative 
by itself.  Overall during the appeal period, the veteran was 
oriented to all spheres and his thought content and speech 
were relevant and coherent.  His affect was appropriate and 
there was no evidence of hallucinations, or suicidal or 
homicidal ideation.  His memory was fairly good.  His 
judgment and insight was fair.  The examiner felt that 
generalized anxiety disorder, NOS, was a more appropriate 
diagnosis based on the veteran's symptomatology.  Even the 
veteran testified that he does not receive treatment for his 
psychiatric disability, nor does he take any medicine.  His 
complaints appear to be similar to those he had in service 
and initially following service.  The evidence primarily 
reveals that the veteran is not taking any medication, nor 
being treated, for a psychiatric disability; and that he has 
little or minimal impairment and mild symptomatology with 
some difficulty in social functioning but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  For example, the most recent VA examination 
report reflects that the veteran's symptoms are mild.  There 
is no persuasive medical evidence of occupational and social 
impairment due to symptoms indicative of a more severe 
disability, such as panic attacks, suspiciousness, or 
depressed mood.  Thus, the Board finds that a 30 percent 
rating is not warranted under the current rating criteria.

While the veteran and his spouse may sincerely believe his 
psychiatric disability is more severe than indicated by the 
examination and VA treatment reports and the present 
disability evaluation, they as laypersons are not competent 
to offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Under these circumstances, and considering the symptoms that 
have, and have not, been attributed to his disability, the 
Board concludes that the veteran's disability, by itself, is 
not productive of more than occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The veteran has 
not been receiving continuous treatment or medication to 
control of his symptoms.  Thus, the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this decision, the Board has considered the 
complete history of the veteran's disability, as well as its 
current clinical manifestations.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.1.  
The evidence when considered in its totality does not present 
a picture of impairment for a 30 percent rating as 
contemplated by the current rating criteria.  Consequently, 
the Board finds an initial 10 percent rating, and no more, is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).

The Board also has considered the issue of whether the 
veteran's psychiatric disability standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board notes that the veteran is retired and has 
not received treatment or medication for his disability.  
Although the veteran continues to have chronic sleep 
problems, no evidence has been presented so as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met. 




ORDER

A disability rating in excess of 10 percent for psychogenic, 
gastrointestinal reaction is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


